Title: To James Madison from Samuel Smith, 23 April 1804 (Abstract)
From: Smith, Samuel
To: Madison, James


23 April 1804, Baltimore. “The Marshal (Reuben Etting) for the District of Maryland having resigned his Commission,Permit me in the warmest Manner to Solicit the Appointment for Mr. Thomas Rutter. Mr. Rutter’s Connections in Baltimore County & City are numerous & very respectable they have thro: his Means been Invariably with the Republican party—his pursuits particularly Capacitated for the Office—having been educated in the Sheriffs Office, himself High Sheriff for three years. His Appointment will give uniform satisfaction to the Republicans, His Rejection would do us incalculable Injury. I pray your Interest in his favor.”
